295 S.W.2d 659 (1956)
J. C. WOODARD, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 28575.
Court of Criminal Appeals of Texas.
November 21, 1956.
No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of $50 and 3 days in jail.
Judgment was rendered on April 9, 1956, and recites that appellant appeared and entered a plea of guilty before the court.
Under Art. 762, C.C.P., two days were allowed for filing motion in arrest of judgment, and under Art. 755, C.C.P., he had ten days in which to file a motion for new trial.
The time for filing such motions expired and the term of court ended before the motions relied upon by appellant were filed.
The conviction having become final during the March term of the trial court, notice of appeal during said term was requisite in order to confer jurisdiction of the appeal upon this court. Art. 827, C.C.P.
We observe further that the record contains a stipulation that the jail term has been served and shows that the fine and costs have been paid.
The appeal is dismissed.